FILED
                             NOT FOR PUBLICATION                            MAR 10 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50195

               Plaintiff - Appellee,             D.C. No. 2:08-cr-01221-VBF

   v.
                                                 MEMORANDUM *
 JUAN CARLOS CHAVEZ-ANGUIANO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                         for the Central District of California
                   Valerie Baker Fairbank, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Juan Carlos Chavez-Anguiano appeals from his guilty-plea conviction and

51-month sentence for being an illegal alien found in the United States following

deportation, in violation of 8 U.S.C. § 1326.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SZ/Research
       Pursuant to Anders v. California, 386 U.S. 738 (1967), Chavez-Anguiano’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

Accordingly, we affirm the district court’s judgment.

       In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to § 1326(b)(2). See United States

v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte to

delete the reference to § 1326(b)).

       Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED but REMANDED.




SZ/Research                                2                                     09-50195